DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of July 7, 2022, hereinafter “Reply”, after the final rejection of May 18, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 11, and 14 were amended, and no claims were cancelled nor added.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1) 	In view of the amendments to the claims, the claim objections are withdrawn.  Please see below additional claim objections.
(2)	Applicant’s arguments on pp. 7-9 with respect to independent claims 1 and 11 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “226” has been used to designate both “NVM Media” in FIG. 2 and “SSD” in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “504” in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
In ¶ 31, two instances of “storage interface bus 106” should be amended to “storage interface bus 204” to correct a typographical error according to FIG. 2 of the drawings and ¶ 31 of the specification.  (Emphasis added.)
In ¶ 55, “storage device 226” should be amended to “storage device 202” to correct a typographical error according to FIG. 2 of the drawings and ¶ 31 of the specification.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-4, 6, 9-13, 16, and 19-20 are objected to because of the following informalities:
In claim 2, lines 2-3, “the processing of the command” may be amended to “further comprising processing the command” to correct a grammatical error.  (Emphasis added.)  Note that the “for processing” clause in claim 1 (i.e., “the command is stored in a hardware queue … for processing by the storage device”) seems to be an intended purpose and so the processing of the command has not been positively recited claim 1 and so there is no antecedent basis to follow in claim 2.
In claim 3, line 2, “availability” may be amended to “an availability” to correct a grammatical error.  (Emphasis added.)
In claim 4, lines 1-2, “wherein the synchronizing” may be amended to “wherein the updating” to follow proper antecedent basis.  (Emphasis added.)
In claim 6, lines 1-2, “wherein a second portion” may be amended to “wherein the second portion” to follow proper antecedent basis.  (Emphasis added.)
In claim 9, lines 5-6, “the processing of the command” may be amended to “processing the command” to correct a grammatical error.  (Emphasis added.)  Please see note above pertaining to claim 2.
In claim 10, line 1, “availability” may be amended to “an availability” to correct a grammatical error.  (Emphasis added.)
In claim 11, line 21, “checking” may be amended to “check” to correct a grammatical error.  (Emphasis added.)
Other claims (e.g., claim 12, lines 2-3, claim 13, line 2, claim 16, lines 1-2, claim 19, line 7, claim 20, line 1, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Simionescu et al. (US 2022/0237133 A1), hereinafter “Simionescu”.

	Regarding claim 1, Bahirat teaches:
A method for scheduling commands for processing by a storage device, the 5method comprising: (FIGs. 1-3; “[0019] FIG. 1 is a block diagram of a solid-state drive 118 [storage device]”; “[0040] The scheduler 302 selects the next command from one of the command domain queues 212 a-d to be sent to the die”)
receiving and storing a command from an application in a first queue; (FIG. 2; “[0028] Commands that are received over bus 144 by the host interface 128 in the solid-state drive 118 are stored in the host submission queues 202 [first queue] based on type of command and the domain associated with the command”; “[0035] The host enqueues an unthrottled command in host submission queues 202 [first queue] in the solid-state drive 118 as an application executing in the host issues a request to the solid-state drive 118”)
obtaining information on a first set of resources managed by the storage device; 
updating a second set of resources based on the information on the first set of resources; 
10allocating the second set of resources into a first pool and a second pool, wherein the first pool is shared by the first queue and a second queue, and at least a first portion of the second pool is reserved for the first queue, and a second portion of the second pool is reserved for the second queue; (FIGs. 5, 7; [0021]; “[0045] FIG. 5 is embodiment of a command scheduler 500 in the bandwidth allocation and quality of service controller 148 shown in FIG. 1. The command scheduler 500 includes a domain credit pool 502 [second set of resources]”; “[0049] The domain credit pool 502 [second set of resources] is shared by all domains. Initially each domain is assigned equal credit”; [0050]; “[0065] At block 700, a domain credit pool 502 [second set of resources] for all domains that share access to the solid-state drive and a credit per domain are maintained”; “[0067] At block 704, if credit [first pool] is available for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; “[0071] At block 712, the bandwidth (credits) allocated to each domain is the minimum bandwidth to be provided to the domain. However, if bandwidth is available because the bandwidth [second pool] allocated to another domain is not currently being used, additional bandwidth can be allocated to the domain. The command scheduler 500 can dynamically redistribute reserved bandwidth in the domain for a first user that is unused by the first user to a second user. If there is additional bandwidth (credits) [second pool] available from another domain, processing continues with block 714. If not, processing continues with block 717”; the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain, credits [second pool] available for another domain to process commands according to a credit per domain value of the other domain, etc.)
determining a condition of the second set of resources in the first pool; (FIG. 7; “[0067] At block 704, if credit [first pool] is available for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain; a condition is considered to be a determination at block 704 of FIG. 7 of whether the credits [first pool] available for a domain to process commands according to a credit per domain value of that domain)
allocating, to the command, one of the second set of resources in the first pool, based on a first determination of the condition, wherein the second pool is available for the first queue, wherein, based on the allocating of the one of the second set of resources in the first pool, the command is stored in a hardware queue associated with the storage device for processing by the storage device; and (FIGs. 1, 7; “[0019] FIG. 1 is a block diagram of a solid-state drive 118 [storage device]”; [0050]; “[0067] At block 704, if credit [first pool] is available [first determination] for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; “[0068] At block 706, the command is moved from the host submission queue 202 to the die queue 210 and credit is adjusted for the domain based on the Quality of Service requirement and commands already pending for the domain. After the commands is sent to the non-volatile memory die 200 from the command domain queue 212 [hardware queue], credit balance for that domain is reduced. For each command, the credit is computed on the fly as discussed in conjunction with FIGS. 6A and 6B. If there are more commands pending in the die queue 210 for the domain, less credit is subtracted allowing that domain to execute more commands. Domains that require more bandwidth use lower per command credit subtraction thus allowing that particular domain to complete more commands. Processing continues with block 700 to maintain the domain credit pool 502”; [0086]-[0088]; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain; a first determination of the condition is considered to be a determination in block 704 of FIG. 7 that the credits [first pool] are available for a domain to process commands according to a credit per domain value of that domain; if credit [first pool] is available [first determination] for a domain to process the command, processing continues with block 706; one of the credits [first pool] available for the domain to process the command is considered to be allocated to the command at block 706 in FIG. 7 when the command is moved from the host submission queue 202 to the die queue 210 and the credits [first pool] are adjusted for the domain based on the Quality of Service requirement and commands already pending for the domain)
15based on a second determination of the condition, checking for at least one of the second set of resources in the first pool to become available for allocating to the command, wherein the second portion of the second pool is available for the second queue.  (FIG. 7; [0019], [0025]; “[0067] At block 704, … If credit [first pool] is not available [second determination], processing continues with block 712”; “[0071] At block 712, the bandwidth (credits) allocated to each domain is the minimum bandwidth to be provided to the domain. However, if bandwidth is available because the bandwidth [second pool] allocated to another domain is not currently being used, additional bandwidth can be allocated to the domain. The command scheduler 500 can dynamically redistribute reserved bandwidth in the domain for a first user that is unused by the first user to a second user. If there is additional bandwidth (credits) [second pool] available from another domain, processing continues with block 714. If not, processing continues with block 717”; “[0072] At block 714, … After the command is fetched, if another domain has provided credit [second pool] to execute the command then this command is added to the respective die queue 210 [second queue]. Processing continues with block 700 to maintain the domain credit pool 502”; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain, credits [second pool] available for another domain to process commands according to a credit per domain value of the other domain, etc.; a second determination of the condition is considered to be a determination in block 704 of FIG. 7 that the credits [first pool] are not available [second determination] for the domain to process commands according to the credit per domain value of that domain, processing continues with blocks 712 and 714 if the other domain has provided credit [second pool] to execute the command; one of the credits [second pool] available for the other domain to process the command is considered to be allocated to the command at block 714 in FIG. 7 when this command is added or stored to the respective die queue 210 [second queue] to be processed in the non-volatile memory dies 200 of the solid-state drive 118 [storage device]; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains)

Bahirat does not teach obtaining information on a first set of resources managed by the storage device; updating a second set of resources based on the information on the first set of resources; wherein the first pool is shared by the first queue and a second queue, and at least a first portion of the second pool is reserved for the first queue, and a second portion of the second pool is reserved for the second queue; wherein the second pool is available for the first queue; wherein the second portion of the second pool is available for the second queue.

However, Bavishi teaches:
obtaining information on a first set of resources managed by the storage device; (FIG. 4; “[0074] In operation 410, the memory sub-system 110 transmits, and the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests from the host system 120”)
updating a second set of resources based on the information on the first set of resources;  (FIG. 4; “[0075] In operation 412, the host system 120 sets a quantity of available read credits [second set of resources] to equal the initial quantity [information of read credits available (first set of resources)] received in operation 410”)
wherein the first pool is shared by the first queue and a second queue, and at least a first portion of the second pool is reserved for the first queue, and a second portion of the second pool is reserved for the second queue; 
wherein the second pool is available for the first queue; 
wherein the second portion of the second pool is available for the second queue.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bahirat to incorporate the teachings of Bavishi to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory system of Bavishi having a memory sub-system that transmits, and a host system that receives, an indication of an initial quantity of read credits available in the memory sub-system to accept read requests from the host system.  Doing so with the solid-state drive of Bahirat would improve buffer management techniques that can reduce communication bottlenecks in buffering read and write requests that are transmitted from a host system to a memory sub-system for execution.  (Bavishi, [0013])

The combination of Bahirat does not teach wherein the first pool is shared by the first queue and a second queue, and at least a first portion of the second pool is reserved for the first queue, and a second portion of the second pool is reserved for the second queue; wherein the second pool is available for the first queue; wherein the second portion of the second pool is available for the second queue.

However, Simionescu teaches:
wherein the first pool is shared by the first queue and a second queue, and at least a first portion of the second pool is reserved for the first queue, and a second portion of the second pool is reserved for the second queue;  (FIGs. 1-3; [0014]-[0016], [0034], “[0037] … each logical device 230 can be associated with a corresponding first-in-first-out (FIFO) command queue (e.g., FIFO 212-A [first queue], 212-B [second queue], 212-C) that queues I/O commands for the logical devices 230”, “[0039] … In some implementations, the entire bandwidth of a memory device does not need to be apportioned across all logical devices. In other words, once the logical devices have been apportioned some of the bandwidth of the memory device, if additional bandwidth remains unallocated, it can be held in reserve for use during periods of observed increases in I/O workload.”, [0043]-[0044], “[0045] In various implementations, credits earned by one logical device 230 can be shared with another logical device 230. In other words, should logical device 230-A experience a period of heavy workload, resulting in the exhaustion of its credit balance (e.g., no available credits for I/O commands in queue), it could utilize stored credits accumulated by logical devices 230-B or 230-C if those logical devices do not have any I/O commands queued in their associated FIFOs 212. Similarly, if there is any unallocated bandwidth for a memory device, that too can be utilized by logical device 230-A. In this latter case, unallocated bandwidth can be assigned a logical device timer to maintain a credit store that can be shared with allocated logical devices during periods of high intensity workloads.”, [0049]-[0052];  The first pool is considered to include the credits associated with the unallocated bandwidth that can be shared among the first-in-first-out (FIFO) command queues (e.g., FIFO 212-A [first queue], 212-B [second queue], 212-C) for the logical devices (e.g., 230-A, 230-B, 230-C).  That is, once the logical devices have been apportioned some of the bandwidth of the memory device, if additional bandwidth remains unallocated, it can be held in reserve for use during periods of observed increases in I/O workload.  The second pool is considered to include the credits associated with the apportioned bandwidth of the memory device for the logical devices.  For example, a first portion of the second pool includes the credits associated with the apportioned bandwidth reserved for the FIFO command queue FIFO 212-A [first queue] of the logical device 230-A, and a second portion of the second pool includes the credits associated with the apportioned bandwidth reserved for the FIFO command queue 212-B [second queue] of the logical device 230-B.)
wherein the second pool is available for the first queue;  (FIGs. 1-3; “[0037] … each logical device 230 can be associated with a corresponding first-in-first-out (FIFO) command queue (e.g., FIFO 212-A [first queue], 212-B [second queue], 212-C) that queues I/O commands for the logical devices 230”, “[0039] … In some implementations, the entire bandwidth of a memory device does not need to be apportioned across all logical devices. In other words, once the logical devices have been apportioned some of the bandwidth of the memory device, if additional bandwidth remains unallocated, it can be held in reserve for use during periods of observed increases in I/O workload.”;  The second pool is considered to include the credits associated with the apportioned bandwidth of the memory device for the logical devices.  For example, the first portion of the second pool includes the credits associated with the apportioned bandwidth available for the FIFO command queue FIFO 212-A [first queue] of the logical device 230-A.)
wherein the second portion of the second pool is available for the second queue.  (FIGs. 1-3; “[0037] … each logical device 230 can be associated with a corresponding first-in-first-out (FIFO) command queue (e.g., FIFO 212-A [first queue], 212-B [second queue], 212-C) that queues I/O commands for the logical devices 230”, “[0039] … In some implementations, the entire bandwidth of a memory device does not need to be apportioned across all logical devices. In other words, once the logical devices have been apportioned some of the bandwidth of the memory device, if additional bandwidth remains unallocated, it can be held in reserve for use during periods of observed increases in I/O workload.”;  The second pool is considered to include the credits associated with the apportioned bandwidth of the memory device for the logical devices.  For example, the second portion of the second pool includes the credits associated with the apportioned bandwidth available for the FIFO command queue 212-B [second queue] of the logical device 230-B.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Simionescu to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory sub-system of Simionescu such as a solid-state drive (SSD) having a quality of service (QoS) management component that can be used to facilitate quality of service control of logical devices such that a logical device could utilize stored credits accumulated by other logical devices if those logical devices do not have any I/O commands queued in their associated FIFOs should the logical device experience a period of heavy workload, resulting in the exhaustion of its credit balance (e.g., no available credits for I/O commands in queue).  Doing so with the solid-state drive of Bahirat would provide a QoS manager that facilitates quality of service control of logical devices in a memory sub-system, thus significantly improving bandwidth performance for the logical devices partitioned across a physical device in the memory sub-system.  (Simionescu, [0015]-[0016])

Regarding claim 11, the claimed system comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 11, Bahirat further teaches:
a processor; and (FIG. 8; “[0075] … The SoC 804 includes at least one Central Processing Unit (CPU) module 808, … The CPU module 808 includes at least one processor core 802”)
a memory, wherein the memory stores instructions that, when executed, cause the processor to:  (FIG. 8; “[0075] Although not shown, each of the processor core(s) 802 can internally include one or more instruction/data caches”; “[0087] To the extent various operations or functions are described herein, they can be described or defined as software code, instructions, configuration, and/or data. The content can be directly executable (“object” or “executable” form), source code, or difference code (“delta” or “patch” code). The software content of the embodiments described herein can be provided via an article of manufacture with the content stored thereon, or via a method of operating a communication interface to send data via the communication interface. A machine readable storage medium [memory] can cause a machine to perform the functions or operations described, and includes any mechanism that stores information in a form accessible by a machine (e.g., computing device, electronic system, etc.), such as recordable/non-recordable media (e.g., read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, etc.).”)

Regarding claim 2, the combination of Bahirat teaches the method of claim 1.

Bahirat further teaches:
wherein the command includes a data operation 20from the application running on a host, and the processing of the command includes performing the data operation with respect to a non-volatile storage medium.  (FIGs. 2-3; “[0025] … The solid-state drive controller 120 can initiate a command to read data stored in non-volatile memory dies 200 [non-volatile storage medium] and write data (“write” may also be referred to as “program”) to non-volatile memory dies 200 [non-volatile storage medium] in response to a request from a tenant (user) received over bus 144 from a host”; [0028]; “[0031] … Each host submission queue 202 is assigned to store only one type of operation (for example, a read or a write operation) for the user”; “[0035] The host enqueues an unthrottled command in host submission queues 202 in the solid-state drive 118 as an application executing in the host issues a request to the solid-state drive 118”)

Regarding claim 12, the claimed system comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Bahirat teaches the method of claim 1.

Bavishi further teaches:
wherein the information on the first set of resources includes availability of the first set of resources for processing the command.  (FIG. 4; “[0074] In operation 410, the memory sub-system 110 transmits, and the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests [command] from the host system 120”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Bavishi to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory system of Bavishi having a memory sub-system that transmits, and a host system that receives, an indication of an initial quantity of read credits available in the memory sub-system to accept read requests from the host system.  Doing so with the solid-state drive of Bahirat would improve buffer management techniques that can reduce communication bottlenecks in buffering read and write requests that are transmitted from a host system to a memory sub-system for execution.  (Bavishi, [0013])

Regarding claim 13, the claimed system comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 6, the combination of Bahirat teaches the method of claim 1.

Simionescu further teaches:
wherein a second portion of the second pool is reserved for the first queue.  (FIGs. 1-3; “[0037] … each logical device 230 can be associated with a corresponding first-in-first-out (FIFO) command queue (e.g., FIFO 212-A [first queue], 212-B [second queue], 212-C) that queues I/O commands for the logical devices 230”, “[0039] … In some implementations, the entire bandwidth of a memory device does not need to be apportioned across all logical devices. In other words, once the logical devices have been apportioned some of the bandwidth of the memory device, if additional bandwidth remains unallocated, it can be held in reserve for use during periods of observed increases in I/O workload.”, “[0045] In various implementations, credits earned by one logical device 230 can be shared with another logical device 230. In other words, should logical device 230-A experience a period of heavy workload, resulting in the exhaustion of its credit balance (e.g., no available credits for I/O commands in queue), it could utilize stored credits accumulated by logical devices 230-B or 230-C if those logical devices do not have any I/O commands queued in their associated FIFOs 212.”;  The second pool is considered to include the credits associated with the apportioned bandwidth of the memory device for the logical devices.  For example, the second portion of the second pool includes the credits associated with the apportioned bandwidth available for the FIFO command queue 212-B [second queue] of the logical device 230-B.  These credits associated with the apportioned bandwidth available for the FIFO command queue 212-B [second queue] are credits earned by the logical device 230-B can be shared with the FIFO command queue 212-A [first queue] of the logical device 230-A, when the logical device 230-A experiences a period of heavy workload, resulting in the exhaustion of its credit balance (e.g., no available credits for I/O commands in queue).  While the credits associated with the apportioned bandwidth available for the FIFO command queue 212-B [second queue] are used by the FIFO command queue 212-A [first queue] of the logical device 230-A, these credits are considered to be reserved for use by the FIFO command queue 212-A [first queue] during a period of heavy workload experienced by the logical device 230-A.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Simionescu to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory sub-system of Simionescu such as a solid-state drive (SSD) having a quality of service (QoS) management component that can be used to facilitate quality of service control of logical devices such that a logical device could utilize stored credits accumulated by other logical devices if those logical devices do not have any I/O commands queued in their associated FIFOs should the logical device experience a period of heavy workload, resulting in the exhaustion of its credit balance (e.g., no available credits for I/O commands in queue).  Doing so with the solid-state drive of Bahirat would provide a QoS manager that facilitates quality of service control of logical devices in a memory sub-system, thus significantly improving bandwidth performance for the logical devices partitioned across a physical device in the memory sub-system.  (Simionescu, [0015]-[0016])

Regarding claim 16, the claimed system comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 10, the combination of Bahirat teaches the method of claim 1.

Bahirat further teaches:
wherein the condition is availability of the second set of resources in the first pool.  (FIG. 7; “[0067] At block 704, if credit [first pool] is available for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain; the condition is considered to be a determination at block 704 of FIG. 7 of whether the credits [first pool] available for a domain to process commands according to a credit per domain value of that domain)

Regarding claim 20, the claimed system comprises substantially the same steps or elements as those in claim 10.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 10 above.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Simionescu et al. (US 2022/0237133 A1), hereinafter “Simionescu”, as applied to claims 1 and 11 above, and further in view of Frandzel et al. (US 2018/0067772 A1), hereinafter “Frandzel”.

Regarding claim 4, the combination of Bahirat teaches the method of claim 1.

The combination of Bahirat does not teach wherein the synchronizing of the second set of resources includes: 5determining satisfaction of a criterion; determining a number of available resources in the first set of resources based on the satisfaction of the criterion; and setting a number of available resources in the second set of resources to be equal to the number of available resources in the first set of resources.    

However, Bavishi in view of Frandzel teaches:
wherein the synchronizing of the second set of resources includes: 
5determining satisfaction of a criterion; (Frandzel: FIG. 2; “[0035] … responsive to determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system, crediting the one or more entities with at least a portion of its fair share of system resources”; satisfaction of a criterion is considered to be the additional time-independent period has expired)
determining a number of available resources in the first set of resources based on the satisfaction of the criterion; and (Bavishi: FIG. 4; “[0074] In operation 410, the memory sub-system 110 transmits, and the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests from the host system 120”) (Frandzel: FIG. 2; “[0035] … responsive to determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system, crediting the one or more entities with at least a portion of its fair share of system resources”; satisfaction of a criterion is considered to be the additional time-independent period has expired) (Bavishi teaches the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests from the host system 120, and Frandzel teaches determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system; thus, one of ordinary skill in the art would be able to combine the teachings to receive an indication of an initial quantity [information] of read credits available [first set of resources] in a memory sub-system [storage device] to accept read requests from a host system upon determining that an additional time-independent period has expired in order to ensure a fair utilization of system resources using workload based, time-independent scheduling)
setting a number of available resources in the second set of resources to be equal to the number of available resources in the first set of resources.  (Bavishi: FIG. 4; “[0075] In operation 412, the host system 120 sets a quantity of available read credits [second set of resources] to equal the initial quantity [information of read credits available (first set of resources)] received in operation 410”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Bavishi to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory system of Bavishi having a memory sub-system that transmits, and a host system that receives, an indication of an initial quantity of read credits available in the memory sub-system to accept read requests from the host system.  Doing so with the solid-state drive of Bahirat would improve buffer management techniques that can reduce communication bottlenecks in buffering read and write requests that are transmitted from a host system to a memory sub-system for execution.  (Bavishi, [0013])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Frandzel to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Frandzel that determines an additional time-independent period has expired and then provides a credit to one or more entities with at least a portion of its fair share of system resources.  Doing so with the solid-state drive of Bahirat would ensure a fair utilization of system resources using workload based, time-independent scheduling.  (Frandzel, [0013])

Regarding claim 14, the claimed system comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Bahirat teaches the method of claim 4.

Frandzel further teaches:
wherein the criterion comprises an expiration of a time period.  (FIG. 2; “[0035] … responsive to determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system, crediting the one or more entities with at least a portion of its fair share of system resources”; the criterion is considered to be the additional time-independent period has expired)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Frandzel to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Frandzel that determines an additional time-independent period has expired and then provides a credit to one or more entities with at least a portion of its fair share of system resources.  Doing so with the solid-state drive of Bahirat would ensure a fair utilization of system resources using workload based, time-independent scheduling.  (Frandzel, [0013])

Regarding claim 15, the claimed system comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Simionescu et al. (US 2022/0237133 A1), hereinafter “Simionescu”, as applied to claims 6 and 16 above, and further in view of Darji (US 2021/0349657 A1), hereinafter “Darji”.

Regarding claim 7, the combination of Bahirat teaches the method of claim 6.

The combination of Bahirat does not teach wherein the second pool is dynamically determined based on a detected criterion.  

However, Darji teaches:
wherein the second pool is dynamically determined based on a detected criterion.  (“[0227] … a particular dynamic scaling service may operate in coordination with one or more QoS data services, as the ability to provide certain levels of performance as required by the QoS data service may be dependent upon having properly scaled storage resources (or other resources) [second pool]. For example, a user selecting a particular QoS data service that creates a requirement that the dataset must be accessible within [detected criterion] certain latency maximums, may immediately trigger one or more dynamic scaling services required to scale resources [second pool] in a way that the latency targets can be met”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Darji to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Darji having a particular dynamic scaling service that may operate in coordination with one or more QoS data services as an ability to provide certain levels of performance as required by a QoS data service that may be dependent upon having properly scaled storage resources.  Doing so with the solid-state drive of Bahirat would ensure that a dataset can be accessed using relatively low latency operations (e.g., reads, writes).  (Darji, [0216])

Regarding claim 17, the claimed system comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 8, the combination of Bahirat teaches the method of claim 7.

Bahirat in view of Darji further teaches:
20wherein the detected criterion comprises an identification of a quality of service requirement for the first queue.  (Bahirat:  FIGs. 1-2; “[0025] The solid-state drive controller 120 shown in FIG. 1 includes solid-state drive command queues 214 that are shown in FIG. 2. The solid-state drive command queues 214 are used by the bandwidth allocation and quality of service controller 148 shown in FIG. 1”; “[0026] The solid-state drive command queues 214 include host submission queues 202 [first queue]”) (Darji: “[0227] … a user selecting a particular QoS data service that creates a requirement that the dataset must be accessible within [detected criterion] certain latency maximums, may immediately trigger one or more dynamic scaling services required to scale resources in a way that the latency targets can be met”) (Bahirat teaches the host submission queues 202 [first queue] used by the bandwidth allocation and quality of service controller 148, and Darji teaches selection of a particular QoS data service that creates a requirement that the dataset must be accessible within [detected criterion] certain latency maximums may immediately trigger one or more dynamic scaling services required to scale resources in a way that the latency targets can be met; thus, one of ordinary skill in the art would be able to combine the teachings to scale resources and provide the resources for processing commands stored in host submission queues used by a bandwidth allocation and quality of service controller in order to meet latency targets)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Darji to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Darji having a particular dynamic scaling service that may operate in coordination with one or more QoS data services as an ability to provide certain levels of performance as required by a QoS data service that may be dependent upon having properly scaled storage resources.  Doing so with the solid-state drive of Bahirat would ensure that a dataset can be accessed using relatively low latency operations (e.g., reads, writes).  (Darji, [0216])

Regarding claim 18, the claimed system comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Simionescu et al. (US 2022/0237133 A1), hereinafter “Simionescu”, as applied to claims 1 and 11 above, and further in view of Yang et al. (US 2019/0220189 A1), hereinafter “Yang”.

Regarding claim 9, the combination of Bahirat teaches the method of claim 1.

The combination of Bahirat does not teach allocating, by the storage device, one of the first set of resources based on storing 25the command in the hardware queue; processing the command by the storage device; and deallocating the one of the first set of resources based on completion of the processing of the command.  

However, Yang teaches:
allocating, by the storage device, one of the first set of resources based on storing 25the command in the hardware queue; (FIG. 2; “[0048] … The PSM 101 may allocate a part or all of the credits [one of the first set of resources] indicated by the second variable as the first credit to the first I/O request [command] from the waiting queue [second queue]”; [0088])
processing the command by the storage device; and -24- 112413689.11191946 - WB-202005-033-1-USO(FIG. 2; “[0049] … in response to the first credit [one of the first set of resources] being allocated to the first I/O request [command], the PSM 101 may send 230 a respective IRP to the storage device 103, to perform 240 a respective I/O operation on the private LUN in the storage device 103”)
deallocating the one of the first set of resources based on completion of the processing of the command.  (FIG. 2; “[0049] … in response to the first credit [one of the first set of resources] being allocated to the first I/O request [command], the PSM 101 may send 230 a respective IRP to the storage device 103, to perform 240 a respective I/O operation on the private LUN in the storage device 103 … In response to the I/O operation being completed, the storage device 103 may send 250 an IRP completion acknowledgement to the PSM 101. In response to receiving the IRP completion acknowledgement, the PSM 101 may recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests”; deallocating is considered to be recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Yang to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Yang having a persistent storage manager (PSM) that may allocate a part or all of credits to an I/O request from a waiting queue.  Doing so with the solid-state drive of Bahirat would guaranteed a performance of an I/O for configuration information, i.e., the I/O must be completed within a required time.  (Yang, [0003], [0038])

Regarding claim 19, the claimed system comprises substantially the same steps or elements as those in claim 9.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 9 above.

Further regarding claim 19, Yang further teaches:
10transmit a signal for deallocating the one of the first set of resources based on completion of the processing of the command.  (“[0049] … in response to the first credit [one of the first set of resources] being allocated to the first I/O request [command], the PSM 101 may send 230 a respective IRP to the storage device 103, to perform 240 a respective I/O operation on the private LUN in the storage device 103 … In response to the I/O operation being completed, the storage device 103 may send 250 an IRP completion acknowledgement [signal] to the PSM 101. In response to receiving the IRP completion acknowledgement [signal], the PSM 101 may recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests”; deallocating is considered to be recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests, in response to receiving the IRP completion acknowledgement [signal])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Behar et al. (US 2019/0370073 A1) discloses methods, apparatus, systems and articles of manufacture that enable out-of-order pipelined execution of static mapping of a workload to one or more computational building blocks of an accelerator. An example apparatus includes an interface to load a first number of credits into memory; a comparator to compare the first number of credits to a threshold number of credits associated with memory availability in a buffer; and a dispatcher to, when the first number of credits meets the threshold number of credits, select a workload node of the workload to be executed at a first one of the one or more computational building blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONG B. VO/Examiner, Art Unit 2136